Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Vassell appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motions for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Vassell, No. 3:89-cr-00190-JPB-JES-1 (N.D.W. Va. May 20 & June 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.